Exhibit 10.2 PUBLIC TRANSLATION OF EXTENSION AGREEMENT MEMORANDUM OF AGREEMENT On June 11, 2009 in the city of Neuquén, a meeting is held between, on behalf of the Province of Neuquén, the members of the Renegotiation Technical Commission set up by Executive Order number 822/2008 and Resolution of the State Secretariat of Natural Resources number 104/08, Mr. Héctor Mendiberri, Mr. Juan Carlos Nayar, Mr. Alex Valdez, Mr. José Gabriel López and Mr.Ricardo Dardo Esquivel domiciled at Rioja 229 of the city of Neuquén (hereinafter the “PROVINCE”), one party, and Petrolera Entre Lomas S.A. (hereinafter “ PELSA”), herein represented by OscarAníbal Vicente and José Pantano,domiciled at Bouchard 680, 18th Floor, City of Buenos Aires, Petrobras Energia S.A., herein represented by Mr. Marcelo Daniel Sampataro, domiciled at Maipú 1, 22nd. Floor, City of Buenos Aires, and APCO Argentina, herein represented by Mr. Mr. Ernesto Alejandro Hermo, domiciled at Libertador 498, 26th Floor , City of Buenos Aires (hereinafter all of them jointly referred to as the “COMPANIES” and individually as “COMPANY”), the other party, and both jointly referred to as the "PARTIES", and WHEREAS: On May 23, 2008, the Executive Power of the PROVINCE issued the Executive Order number 822/08 by means of which the State Secretariat of Natural Resources was authorized by the National Government to call for public bids of companies licensed to exploit hydrocarbon areas which were interested in their registration in the Provincial Registry of Renegotiation of Concessions of Hydrocarbon Areas, under the applicable national and provincial law in effect, approving the Fundamental Terms and Conditions of said public call for bids pursuant to National Laws number 17319, 23696, 24145 and 26197, National Executive Orders number 1055/89, 1212/89, 1589/89, 1285/92, 1287/92, 1291/94 and 1008/94, and Administrative Decision of the Chief of the Cabinet of Ministers of the National Executive Power number 407/97, and all other applicable national and provincial laws. [Initials] On the other hand, the PROVINCE, pursuant to the applicable hydrocarbon laws in effect, in addition to the administration of the areas and concessions, is extending the concession terms for the exploitation of the national concessions referred to, with the purpose hereinafter stated, and essentially with the purpose of obtaining better income on the gas and oil production within its sovereignty, increasing the reserves and the production as well as improving the investments in exploration, all of this under Acts number 17319, 24145, 23696 (and norms derived from the latter),and Act 26197, whose section 6 sets forth: “As from the enactment of this law, the Provinces, as Application Authority, shall exercise the functions of counterpart of the exploration permits, hydrocarbon exploitation and transportation concessions, having authority, among others, to: (I) exercise fully and independently the activities related to the control and supervision of the above mentioned permits and concessions, and of any other kind of hydrocarbon exploration and/or exploitation contract executed or approved by the National Government; (II) demand the fulfillment of the legal and/or contractual obligations applicable with reference to investments, rational exploitation of resources, information, and payment of concession fees and royalties; (III) order the extension of legal and/or contractual terms; and (IV) apply the sanction system set forth in Act number 17319 and its regulation [Initials] (sanctions consisting in fines, suspension of the registration, lapsing of rights and any other sanction provided for in the specifications of the fundamental terms and conditions or in the contracts).” The powers described in the previous paragraph do not limit the rest of the powers derived from the granting authority arising out of Act number 17319 and its regulation. On August 5, 2008,the COMPANIES submitted to the PROVINCE a notice by means of which they applied for the registration in the Provincial Registry of Negotiation of extension of Exploitation Concessions stated in SECTION 1 herein; they attached to said notice the documentation and information provided for in section 4.1 of Executive Order number 822/2008. On March 20, 2009 the PROVINCE communicated to PELSA, in its capacity of operator of said Concessions, the beginning of the negotiation period. As a consequence of said process, it is the intention of the PARTIES to subscribe this MEMORANDUM OF AGREEMENT which shall be subject to the following terms and conditions, pursuant to the powers granted by Provincial Law number 2615. THEREFORE THE PARTIES AGREE SECTION 1: SUBJECT MATTER The PARTIES agree, pursuant to National Laws 17319, 23696, 24145 and 26197, Provincial Law 2615, National Executive Orders 1055/89, 1212/89, 1589/89, 1285/92, 1287/92, 1291/94, and 1008/94, Administrative Decision of the Chief of the Cabinet of Ministers of the National Executive Power 407/97, and national and provincial laws applicable to the matter, to carry out the renegotiation provided for in Executive Order 822/08 and, consequently, extend the original term of the Exploitation Concessions whose oil fields are located in the territory administered by the PROVINCE which are detailed hereinafter, under the provisions of section 35 of Act 17319, for the term of ten years as provided for “infra”. 1.Entre Lomas, granted by Executive Order number 87/91 and Deed Granting Formal Title to the Concession number 64 of the Argentine’s Office of the General Notary dated February 24, 1997, the current Concession Holder being PELSA, with maturity date on January 21, 2016 and extended up to January 21, 2026.2. Bajada del Palo, granted by Executive Orders number 1769/90 and 263/92, the current Concession Holders being, [Initials] pursuant to file number 3450-2068/07 of the State Secretariat of Energy and Mining of the Province of Neuquén,PELSA(73,15%), APCO Argentina Inc. Argentine Branch (23%)and Petrobras Energía S.A. (3,85%), with maturity date on September 06, 2015 and extended up to September
